 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                       Case No. 18cr3032-BTM
11                       Plaintiff,                  AMENDED ORDER OF
                                                     CRIMINAL FORFEITURE
12          v.
13   JORGE ANGEL KYRIAKIDES-
     VALENZUELA,
14
                         Defendant.
15
16         On July 13, 2018, this Court entered its Preliminary Order of Criminal
17 Forfeiture (filed as doc. 28 on 7/16/18), which Order condemned and forfeited to the
18 United States all right, title and interest of JORGE ANGEL KYRIAKIDES-
19 VALENZUELA (“Defendant”) in the following properties:
20                1.    $82,240.00 in United States Currency, and
21                2.    One white 2018 Honda Civic sedan with Baja California,
                        Mexico license plate number AND018A and Vehicle
22                      Identification Number (VIN) 19XFC1605JE602125.
23         For thirty (30) consecutive days ending on August 16, 2018, the United States
24 published on its forfeiture website, www.forfeiture.gov, notice of the Court’s Order
25 and the United States’ intent to dispose of the properties in such manner as the
26 Attorney General may direct, pursuant to 21 U.S.C. § 853(n) and Rule G(4) of the
27 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
28 and further notifying all third parties of their right to petition the Court within thirty
 1 (30) days of the final publication for a hearing to adjudicate the validity of their
 2 alleged legal interest in the properties.
 3         There were no potential third parties known to the United States to have
 4 alleged an interest in the forfeited properties; therefore, no one was provided with
 5 direct notice of the forfeiture.
 6         Thirty (30) days have passed following the final date of notice by publication,
 7 and no third party has made a claim to or declared any interest in the forfeited
 8 properties described above.
 9         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
10 that, as a result of the failure of any third party to come forward or file a petition for
11 relief from forfeiture as provided by law, all right, title and interest of JORGE
12 ANGEL KYRIAKIDES-VALENZUELA and any and all third parties in the
13 following properties are hereby condemned, forfeited and vested in the United States
14 of America:
15                1.    $82,240.00 in United States Currency, and
16                2.    One white 2018 Honda Civic sedan with Baja California,
                        Mexico license plate number AND018A and Vehicle
17                      Identification Number (VIN) 19XFC1605JE602125.
18         IT IS FURTHER ORDERED that costs incurred by U.S. Homeland Security
19 Investigations and any other governmental agencies which were incident to the
20 seizure, custody and storage of the properties be the first charge against the forfeited
21 properties.
22         IT IS FURTHER ORDERED that U.S. Homeland Security Investigations shall
23 dispose of the forfeited properties according to law.
24 Dated: October 26, 2018
25
26
27
28
                                          -2-                             18cr3032
